Title: From George Washington to John Parke Custis, 21 October 1778
From: Washington, George
To: Custis, John Parke


          
            Dear Sir,
            Fredg N. York Octr 21st 1778.
          
          The Inclosed came to my hands by the last Post.
          The Enemy have been very busy since their return from the Jerseys in Imbarking Troops—Nine Regiments are compleated to their full 
            
            
            
            establishment by drafts from some others which are reduced, & these I am perswaded are destined for the West Indies—Whether the rest of the Troops will remain in New York—return to England—or go to Hallifax is yet matter of uncertainty. Appearances seem to favour a gene[ra]l evacuation of the City but the matter is by no means certain. My love to Nelly & Compliments to any enquiring friends. I am Dr Jack Yr Affecte friend
          
            Go: Washington
          
        